Citation Nr: 1428589	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-47 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1976 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in June 2012 and October 2013.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A hearing loss disability was not manifest during, or within one year of, active service and is not shown to have developed as a result of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated as a result of active service nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And To Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his hearing loss claim by correspondence dated in May 2008.  

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claim.  The development requested on remand as to this matter in June 2012 and October 2013 has been substantially completed.  Although VA treatment records dated in February 2013 noted the Veteran reported he had been awarded Social Security Administration (SSA) disability benefits, the Board finds there is no reason to believe that any records associated with that claim include pertinent information relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The Veteran has not indicated that hearing loss was considered in his SSA claim and there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings, to the extent possible with the demonstrated instruction compliance, and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.
Analysis

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active military service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Sensorineural hearing loss is a chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence showing the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

In this case, the Veteran contends that he was exposed to loud noises aboard ship during active service.  Specifically, he asserted that he was a cook, but that during battle stations he was assigned to a 5-inch gun mount as a loader.   Service treatment records show that enlistment examination in February 1976 revealed a normal clinical evaluation of the ears.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
10
15
5
15

A March 1980 discharge examination revealed a normal clinical evaluation of the ears.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25/30
25
15
5
LEFT
20
15
25
20
15

In a May 2008 statement the Veteran reported that he had experienced "difficulty hearing and . . . [having] noise in . . . [his] ears ever since . . . [he served] in the US Navy."  

On VA examination in July 2008, the Veteran reported that he had served as a cook and that his battle station was as a loader on a 5-inch gun.  He denied any recreational noise exposure and reported that after service he had worked as a cook and in construction.  The examiner noted that the Veteran gave an onset date for hearing loss as "about 5 years, gradual and progressive."  On authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
20
LEFT
15
15
25
20
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 90 percent in the left ear.  The diagnoses included right ear hearing within normal limits for all tones and a very mild high frequency loss in the left ear.  Speech recognition was excellent in the right ear and good in the left.  The examiner noted that the Veteran's responses showed some inconsistencies, but concluded that the results were "fairly reliable."  

The examiner also noted enlistment and discharge examination findings and commented on the hearing shift shown on discharge, but reported that the frequencies where the downward shift took place at the service exit physical examination had better thresholds upon current examination than at discharge in 1980.  It was determined that either the discharge audiogram was "not a quality test" or that the Veteran had a temporary ear condition that "slightly [a]ffected his hearing" upon discharge.  Post-service noise exposure and the reported onset date of hearing loss were considered, but the examiner opined that it was "not likely" the Veteran's mild hearing loss was related to service.

The Veteran subsequently asserted in his April 2009 notice of disagreement that the July 2008 VA examination was inadequate because the audiologist relied on an incorrect onset date.  Specifically, the Veteran claimed that he told the examiner that his "hearing loss and tinnitus had gotten worse in the last 5 to 10 years [and] about 10 years ago the tinnitus had gotten almost unbearable."  

The Veteran was provided an additional VA examination in June 2012 by the same examiner who had conducted the July 2008 evaluation.  The audiologist, D.J., reported that the responses to both speech and pure tones were inconsistent and therefore unreliable.  He explained that neither response pattern was consistent with auditory behavior and that acoustic reflexes were obtained at levels beneath admitted thresholds at the particular tone tested.  He concluded that all indications were that the results are not reliable, and as such they could not be reported. 

In February 2013, the Veteran was provided another VA examination by a different VA audiologist, H.N., who noted that, while the Veteran was pleasant in demeanor, the test results were inconsistent and did not appear to reflect maximal effort.  Although the Veteran was reinstructed and encouraged throughout testing, there was no improvement in his admitted responses-only poor interest reliability.  The test results were considered invalid and unreliable and, thus, were not reported.

In a December 2013 VA audiology examination addendum, H.N. noted that the Veteran's claims file had been reviewed and that his hearing sensitivity thresholds were within normal limits bilaterally at entrance in February 1976 and at discharge in March 1980.  It was also noted that his thresholds in July 2008 were within normal limits, bilaterally, with the exception of a mild sensorineural hearing loss at 4000 Hertz in the left ear.  In comparing these examinations, the examiner found the Veteran's thresholds obtained at exit were stable in the left ear compared to entrance thresholds.  There was a shift noted in low frequency thresholds in the right ear between entrance and exit, however, the thresholds at those frequencies were better in July 2008 which indicated the shift noted at exit was temporary in nature and either related to test environment conditions or a temporary condition that affected hearing.  The thresholds obtained in the right ear in July 2008 were noted to be well within normal limits.  

The examiner further noted the literature, citing the Institute of Medicine's 2006 report entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus," addressing noise-induced hearing loss did not support the concept of delayed onset years following exposure to noise.  It was the examiner's opinion that a right ear hearing loss was not caused by or a result of noise exposure during military service, and that since hearing sensitivity thresholds were within normal limits at service entrance and discharge a left ear hearing loss was also not caused by or a result of noise exposure during military service. 

Accordingly, a bilateral hearing loss disability was not manifest during, or within one year of, active service and is not shown to have developed as a result of service.  In fact, a hearing loss disability for VA compensation purposes is not shown by the evidence of record.  The Veteran's reports of noise exposure aboard a ship during active service are, to the extent reported, credible and consistent with the circumstances of his service.  However, the July 2008 and December 2013 VA medical opinions are found to be persuasive in this case.  The examiners are shown to have made adequate efforts to conduct thorough examinations, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for the opinions.  The December 2013 opinion is shown to have been based primarily upon demonstrated audiometric findings and applicable medical literature and is not shown to have relied, to any significant degree, upon the contested statements as to onset attributed to the Veteran in the July 2008 VA audiology examination report.  The opinions, to the extent necessary for an opinion as to this issue, adequately considered the Veteran's reported history of symptom onset.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board finds that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions that he has a hearing loss disability associated with his noise exposure in service.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  The persuasive evidence in this case demonstrates the Veteran's present bilateral hearing loss was not incurred as a result of service.  Therefore, the claim for entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the hearing loss claim. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.
REMAND

Although the issue of entitlement to service connection for tinnitus was previously remanded for additional development, in light of the evidence subsequently received further action is required prior to appellate review.  Indeed, the Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

In its October 2013 remand the Board stressed that, because the Veteran is competent to report the onset of relevant symptoms in service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the audiologist must acknowledge and discuss the Veteran's contention that he developed tinnitus during service and that he has experienced continued problems since that time.  It was noted, however, that his contentions regarding these symptoms must be considered in light of the medical and other evidence of record to determine whether his lay testimony is credible.  Although the Veteran's claims file was reviewed and an etiology opinion was provided in December 2013, the examiner appears to have based her tinnitus etiology opinion primarily on a July 2008 VA examination report that the Veteran had asserted incorrectly recorded his conversation with that examiner.  Therefore, additional development as to this matter is required.

Accordingly, the case is REMANDED for the following action:

1.  Request that the February 2013/December 2013 VA audiologist (or, if unavailable, another VA audiologist) provide a clarifying opinion regarding the etiology of the Veteran's tinnitus.  The examiner must acknowledge the Veteran's May 2008 and April 2009 statements and should take into consideration any competent and credible statements regarding in-service noise exposure, the onset of tinnitus, and continuity of tinnitus since service.  An explanation must be provided for evidence found not to be competent or credible.

2.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal [entitlement to service connection for tinnitus] should be readjudicated with consideration of all evidence of record.  If this benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.

No action is required of the Veteran until he is notified by the AOJ.  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


